ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-149, concluding that WILLIAM F. ARANGU-REN of JERSEY CITY, who was admitted to the bar of this State in 1981, and who thereafter was suspended from the practice of law by Order of the Court filed on December 5, 2000, effective January 2, 2001, and who remains suspended at this time, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with client), RPC 1.5(b) (failure to provide retainer agreement setting forth basis or rate of fee), and good cause appearing;
It is ORDERED that WILLIAM F. ARANGUREN is hereby reprimanded; and it is further
ORDERED that the issue of the reasonableness of respondent’s fee in this matter may be submitted to fee arbitration, provided, however, that grievant’s written request for arbitration be sent to the Director of the Office of Attorney Ethics not later than sixty days from the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.